Exhibit 24(b)(8.146) First Amendment to the Selling and Services Agreement and Fund Participation Agreement This First Amendment dated as of September 17, 2013 by and between ING Life Insurance and Annuity Company (“ING Life”), ING Institutional Plan Services, LLC (“ING Institutional”), ING Financial Advisers, LLC (“ING Financial”)(collectively “ING”), and USAA Investment Management Company (Distributor) acting as agent for the registered open-end management investment companies whose shares are or may be underwritten by Distributor (each a “Fund” or collectively the Funds) is made to the Selling and Services Agreement and Participation Agreement dated as of January 17, 2011 (the “Agreement”). Terms defined in the Agreement are used herein as therein defined. 1. Schedule A of the Agreement is replaced in its entirety with the attached Schedule A, which is updated by this Amendment to include the identified funds for the Adviser, Retail and Institutional Share Classes. 2. Except as provided herein, the Agreement remains unchanged and in full force and effect. All defined terms will have the same meaning ascribed to them in the Agreement, unless otherwise defined herein. IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be executed on its behalf by a duly authorized representative. This Amendment may be executed in two or more counterparts, each of which shall be deemed to be an original, but all of which together shall constitute one and the same Amendment. ING LIFE INSURANCE AND ANNUITY COMPANY By: /s/Lisa Gilarde Name: Lisa Gilarde Title: Vice President ING INSTITUTIONAL PLAN SERVICES, LLC By: /s/Lisa Gilarde Name: Lisa Gilarde Title: Vice President ING FINANCIAL ADVISERS, LLC By: /s/Patrick J. Kennedy Name: Patrick Kennedy Title: President USAA INVESTMENT MANAGEMENT COMPANY By: /s/Travis Cox Name: Travis Cox Title: Contract Advisor Global Service Delivery Schedule A Fees For services rendered by ING under the Agreement with respect to Plan assets invested in the following Funds, Distributor shall pay the following fees to ING: I. Adviser Share Class FUND CUSIP SYMBOL 12b-1 Fee Service Fee Total Fee USAA Intermediate-Term Bond Fund - Adviser Shares 903288 470 UITBX .% (bps) .% (bps) .% (bps) USAA Science & Technology Fund - Adviser Shares 903288 371 USTCX .% (bps) .% (bps) .% (bps) USAA Short-Term Bond Fund - Adviser Shares 903288 488 UASBX .% (bps) .% (bps) .% (bps) USAA Growth & Income Fund - Adviser Shares 903288 389 USGIX .% (bps) .% (bps) .% (bps) USAA Income Fund- Adviser Shares 903288 454 UINCX .% (bps) .% (bps) .% (bps) USAA Tax Exempt Long-Term Fund - Adviser Shares 903288 538 UTELX .% (bps) .% (bps) .% (bps) USAA Tax Exempt Intermediate-Term Fund - Adviser 903288 546 UTEIX .% (bps) .% (bps) .% (bps) Shares USAA Tax Exempt Short-Term Fund - Adviser Shares 903288 363 UTESX .% (bps) .% (bps) .% (bps) USAA Precious Metals and Minerals Fund - Adviser 903288 355 UPMMX .% (bps) .% (bps) .% (bps) Shares USAA International Fund - Adviser Shares 903288 439 UAIFX .% (bps) .% (bps) .% (bps) USAA World Growth Fund - Adviser Shares 903288 413 USWGX .% (bps) .% (bps) .% (bps) USAA Emerging Markets Fund - Adviser Shares 903288 421 UAEMX .% (bps) .% (bps) .% (bps) USAA GNMA Trust - Adviser Shares 903288 462 UAGNX .% (bps) .% (bps) .% (bps) USAA California Bond Fund - Adviser Shares 903288 496 UXABX .% (bps) .% (bps) .% (bps) USAA New York Bond Fund - Adviser Shares 903288 520 UNYBX .% (bps) .% (bps) .% (bps) USAA Virginia Bond Fund - Adviser Shares 903288 512 UVABX .% (bps) .% (bps) .% (bps) USAA Value Fund - Adviser Shares 903288 397 UAVAX .% (bps) .% (bps) .% (bps) USAA High-Yield Opportunities Fund - Adviser 903288 447 UHYOX .% (bps) .% (bps) .% (bps) Shares USAA Flexible Income Fund 903288249 UFIAX .% (bps) .% (bps) .% (bps) II. Retail Share Class 1 FUND CUSIP SYMBOL Fee USAA Aggressive Growth Fund 903288-40-5 USAUX N/A USAA Capital Growth Fund 903288-78-5 USCGX N/A USAA Emerging Markets Fund 903287-80-3 USEMX N/A USAA Extended Market Index Fund 903288-82-7 USMIX N/A USAA Growth Fund 903288-10-8 USAAX N/A USAA Growth & Income Fund 903288-80-1 USGRX N/A USAA Income Stock Fund 903288-60-3 USISX N/A USAA International Fund 903287-30-8 USIFX N/A USAA Nasdaq-100 Index Fund 903288-81-9 USNQX N/A USAA Precious Metals and Minerals Fund 903287-10-0 USAGX N/A USAA S&P 500 Index Member Shares Fund 903288-88-4 USSPX N/A USAA Science & Technology Fund 903288-87-6 USSCX N/A USAA Small Cap Stock Fund 903288-85-0 USCAX N/A USAA Value Fund 903288-77-7 UVALX N/A USAA World Growth Fund 903287-70-4 USAWX N/A USAA Global Managed Volatility Fund 903288-23-1 UGMVX N/A USAA California Bond Fund 903289-50-2 USCBX N/A USAA Government Securities Fund 903287-50-6 USGNX N/A USAA High Income Fund 903288-84-3 USHYX N/A USAA Income Fund 903288-20-7 USAIX N/A USAA Intermediate-Term Bond Fund 903288-83-5 USIBX N/A USAA New York Bond Fund 903289-70-0 USNYX N/A USAA Short-Term Bond Fund 903288-70-2 USSBX N/A USAA Tax Exempt Intermediate-Term Fund 903289-20-5 USATX N/A USAA Tax Exempt Long-Term Fund 903289-10-6 USTEX N/A USAA Tax Exempt Short-Term Fund 903289-30-4 USSTX N/A USAA Ultra Short-Term Bond Fund 903288-34-8 UUSTX N/A USAA Virginia Bond Fund 903289-87-4 USVAX N/A USAA Flexible Income Fund 903288-26-4 USFIX N/A USAA Cornerstone Aggressive Fund 903288-28-0 UCAGX N/A USAA Cornerstone Conservative Fund 903288-31-4 USCCX N/A USAA Cornerstone Equity Fund 903288-27-2 UCEQX N/A USAA Cornerstone Moderate Fund 903287-88-6 USBSX N/A USAA Cornerstone Moderately Aggressive Fund 903287-20-9 USCRX N/A USAA Cornerstone Moderately Conservative Fund 903288-29-8 UCMCX N/A USAA First Start Growth Fund 903288-86-8 UFSGX N/A USAA Growth and Tax Strategy Fund 903287-40-7 USBLX N/A USAA Real Return Fund 903288-33-0 USRRX N/A USAA Target Retirement Income Fund 903288-69-4 URINX N/A USAA Target Retirement 2020 Fund 903288-75-1 URTNX N/A USAA Target Retirement 2030 Fund 903288-74-4 URTRX N/A USAA Target Retirement 2040 Fund 903288-73-6 URFRX N/A USAA Target Retirement 2050 Fund 903288-72-8 URFFX N/A USAA Target Retirement 2060 Fund 903288-21-5 URSIX N/A USAA Total Return Strategy Fund 903287-85-2 USTRX N/A III. Institutional Share Class 1, 2 FUND CUSIP SYMBOL Fee USAA Aggressive Growth Fund 903288-68-6 UIAGX N/A USAA Emerging Markets Fund 903288-62-9 UIEMX N/A USAA Growth Fund 903288-67-8 UIGRX N/A USAA Income Stock Fund 903288-66-0 UIISX N/A USAA International Fund 903288-63-7 UIIFX N/A USAA Precious Metals & Minerals Fund 903288-56-1 UIPMX N/A USAA Real Return Fund 903288-32-2 UIRRX N/A USAA Small Cap Stock Fund 903288-64-5 UISCX N/A USAA Value Fund 903288-65-2 UIVAX N/A USAA Total Return Strategy Fund 903288-22-3 UTRIX N/A USAA Global Managed Volatility Fund 903288-71-0 UGOFX N/A USAA High Income Fund 903288-57-9 UIHIX N/A USAA Income Fund 903288-61-1 UIINX N/A USAA Intermediate-Term Bond Fund 903288-59-5 UIITX N/A USAA Short-Term Bond Fund 903288-58-7 UISBX N/A USAA Ultra-Short Term Bond Fund 903288-19-9 UUSIX N/A USAA Flexible Income Fund 903288-25-6 UIFIX N/A Important: 1 The Retail and Institutional Share Class funds above shall not be activated operationally by IMCO until IMCO provides notification to Service Provider. 2 The Institutional Share Class funds above are only eligible for purchase by qualified investors. As permitted under the Prospectus, IMCO shall waive the investment minimum for Institutional Share Class funds purchased through ING by a retirement plan account holder. Please contact IMCO if you have any questions regarding eligibility requirements for such funds.
